Citation Nr: 0404174	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  03-00 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than April 15, 1999 
for the grant of service connection for sarcoidosis with 
chronic obstructive pulmonary disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to September 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a series of RO decisions which in time granted service 
connection for sarcoidosis with chronic obstructive pulmonary 
disease (COPD) effective from April 15, 1999.  The veteran 
appeals for an earlier effective date for the grant of 
service connection.  In September 2003, a hearing was held 
before a member of the Board sitting at the RO (Travel Board 
hearing).


FINDINGS OF FACT

On April 15, 1999 (years after the veteran's service), the RO 
received his first formal or informal claim for service 
connection for sarcoidosis, and the RO subsequently granted 
service connection for sarcoidosis with COPD effective from 
April 15, 1999.


CONCLUSION OF LAW

Service connection for sarcoidosis with COPD may be no 
earlier than April 15, 1999, the date of VA receipt of the 
initial claim.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2003).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran served on active duty in the United States Marine 
Corps from May 1968 to September 1970.  Medical Board and 
Physical Evaluation reports in August 1970 noted a diagnosis 
of sarcoidosis with associated restrictive ventilatory 
defect, and the service departement rated this condition as 
30 percent disabling.  This resulted in the veteran being 
released from active duty in September 1970, and being placed 
on the Temporary Disability Retired List (TDRL).

A review of the record shows that on April 15, 1999 the 
veteran's initial application for service connection for a 
lung condition was received at the RO.   In subsequent 
decisions by the RO, service connection was granted for 
sarcoidosis with COPD effective from April 15, 1999.  

At a September 2003 Travel Board hearing, the veteran 
testified that following his discharge from the service he 
received temporary disability retirement benefits from the 
military.  He indicated that these benefits were stopped in 
1976, and that he was not informed that he needed to file a 
formal claim with the VA to obtain service connection for 
this condition.  He asserted that he sent letters to the VA 
seeking service connection for sarcoidosis in the 1980s, but 
received no response.  He noted that this condition continued 
to worsen over the years, and he filed his present claim in 
April 1999.

II. Analysis

The file shows that by correspondence, rating decisions, and 
the statement of the case, the RO has informed the veteran of 
the evidence necessary to substantiate his claim.  Pertinent 
records are on file.  The law, not the evidence, governs the 
outcome of this case.  The Board finds that the notice and 
duty to assist provisions of the law are met.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.

The law provides that the effective date for service 
connection is the day following separation from active duty, 
or the day entitlement arose, if the claim is filed within 
the year after active duty.  When the claim is filed more 
than a year after active duty, the effective date for service 
connection will be the date of VA receipt of the claim, or 
date entitlement arose, whichever is later. 38 U.S.C.A. § 
5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).

A claim for VA benefits, whether formal or inform, must be in 
writing and must identify the benefit sought.  38 U.S.C.A. § 
5101; 38 C.F.R. §§ 3.1(p), 3.151, 3.155; Rodriguez v. West, 
189 F.3d 1351 (Fed.Cir. 1999); Lalonde v. West, 12 Vet. App. 
377 (1999).  Treatment records by themselves do not 
constitute informal claims for service connection. 38 C.F.R. 
§ 3.157; Sears v. Principi, 16 Vet. App. 244 (2002). While 
the VA should broadly interpret submissions from a veteran, 
it is not required to conjure up claims not specifically 
raised.  Brannon v. West, 12 Vet. App. 32 (1998).

A review of the claims folder reveals the first claim, formal 
or informal, seeking service connection for sarcoidosis was 
the veteran's letter received by the RO on April 15, 1999, 
many years after service.  

As for the veteran's contentions that he was allegedly misled 
as to whether he needed to filed a claim seeking service 
connection for sarcoidosis with the VA, that argument, 
seeking in effect an equitable tolling, fails to alter the 
rules on effective dates for service connection.  Andrews v. 
Principi, 16 Vet. App. 309 (2002).  As for his having 
allegedly filed of a claim seeking service connection for 
this condition at some point during the 1980s, there is no 
indication that the VA ever received it; and it is the date 
of VA receipt of a claim that governs the effective date of 
service connection.  The Board notes that the claims folder 
does contain some earlier correspondence from the veteran, 
but such concerns unrelated matters.

As there is no evidence of VA receipt of a written claim, 
formal or informal, for service connection for sarcoidosis 
with COPD until April 15, 1999, and as this was more than a 
year after service, service connection may be no earlier than 
April 15, 1999, the date of VA receipt of the claim.  The 
Board concludes that there is no entitlement to an earlier 
effective date for an award of service connection.  The law, 
not the evidence, governs the outcome of this case, and as a 
matter of law, the claim must be denied.  Sabonis v Brown, 6 
Vet. App. 426 (1994).


ORDER

An earlier effective date for service connection for 
sarcoidosis with COPD is denied.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



